DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is responsive to the amendment filed 2/2/21.  
Claims 1, 6, 12, and 13 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar et al., Pub. No. US 2017/0171876, (“Tavildar”) in view of Heath, Jr. et al., Pub. No. US 2009/0252250, (“Heath”) and Lin et al., Pub. No. US 2011/0310818, (“Lin”), newly cited.
Regarding independent claim 1, Tavildar teaches the claimed limitations “A terminal (see Fig. 2, UE 120M, see also Fig. 3, wireless device 302) comprising: 
a controller configured to control formation of a beam for use in transmitting an uplink signal (Fig. 3, processor 304; see also, paragraph no. 0033, “The beam-steering … may be used at the access point and user terminal”; the recitation “control formation of a beam” is so broad that it reads on the mere transmitting of a beam by the wireless device 302 when sending an uplink signal since in order to transmit an uplink beam, the uplink beam must first be formed); and 
a transmitter configured to transmit information about a characteristic of a terminal transmitter/receiver related to frequency (Fig. 3, transmitter 310; the broadly recited “information about a characteristic … frequency” reads on the capability information of step 406, Fig. 4; see also, paragraph no. 0054 “Operations 400 begin at transmitting capability information regarding receiver performance at the UE; note that Fig. 4 is performed by the UE and that the capability information is related to frequency since the UE’s receiver’s performance is dependent on the frequency of the different transmission modes (see paragraph no. 0060) and the different transmission modes are frequency dependent (see paragraph no. 0005 which discloses different transmission modes or standards such as IEEE 802.11b which uses the 2.4 GHz band and IEEE 802.11ac which uses the 5 GHz band), 
wherein, the controller is further configured to make a determination, from the information about the characteristic of the terminal transmitter/receiver related to frequency (processor 304 further controls the formation/generation of a beam for uplink transmission after the capability information is transmitted in step 460 of Fig. 4 which reads on the recited “from the information … related to frequency” and this is consistent with applicant’s specification under the broadest reasonable interpretation standard), ” as recited with the exception of the striked-through limitations.
Tavildar does not teach the striked-through limitations “between whether the beam is formed based on downlink channel information and whether the beam is formed based on uplink channel information corresponding to an uplink Sounding Reference Signal (SRS).”
Heath teaches the first of the alternative limitations “between whether the beam is formed based on downlink channel information” (see Fig. 4, steps 401, 407, and 411; see also paragraph nos. 0108, 0111, and 0113).  Heath teaches that a MS performs Tx beamforming on symbols to be transmitted to the BS using the beamforming vector which is based on the downlink channel conditions as measured in steps 401 and/or 407 of Fig. 4.
Heath also appears to teach the second of the alternative limitations “whether the beam is formed based on uplink channel information corresponding to an uplink Sounding Reference Signal (SRS)” (see Fig. 6, and in particular, steps 601 (MS transmits an uplink sounding signal to the base station) and 613 (MS determines TX beamforming vector using control information received from the base station – the control information is based on the uplink sounding signal, see paragraph no. 0133)).
Lin teaches more clearly the second of the alternative limitations “whether the beam is formed based on uplink channel information corresponding to an uplink Sounding Reference Signal (SRS)” (see paragraph no. 0004, “the eNobeB can perform codebook based uplink beamforming … to be used for the UE based on CSI measured by SRS, such that the UE can perform close-loop SU/MU-MIMO in UL transmission”; based on this disclosure, Lin teaches that based on the SRS transmitted to the base 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Tavildar by incorporating the teachings of Heath and Lin to improve the beamforming of the uplink signals by taking into account the downlink channel conditions and the uplink channel conditions which are deemed well known in the art.  Furthermore, such a modification would enable MIMO communication without interference between mobile stations, as suggested by Heath in paragraph no. 0135 and also improve the quality of the communications between the UE and base station by taking into account the conditions of the downlink and the uplink channels.
	Regarding independent claim 6, this claim is a corresponding method claim of apparatus claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
	Regarding independent claim 12, Tavildar teaches the claimed limitations “A base station (Fig. 2, base station 110) comprising: 
a receiver configured to receive information about a characteristic of a terminal transmitter/receiver related to frequency (Fig. 2, receiver 222a; Fig. 5, step 502, “receive, from the UE, capability information regarding receiver performance at the UE”; the broadly recited “information about a characteristic … frequency” reads on the capability ; and 
a controller (Fig. 2, controller 230) configured to make a determination, from the information about the characteristic of the terminal transmitter/receiver related to frequency, (processor 304 of wireless device 302 further controls the formation/generation of a beam for uplink transmission after the capability information is transmitted in step 460 of Fig. 4 which reads on the recited “from the information … related to frequency” and this is consistent with applicant’s specification under the broadest reasonable interpretation standard; see also Fig. 5, step 506, in which a scheduling determination is made by the base station) as recited with the exception of the striked-through limitations.
Tavildar does not teach the striked-through limitations “between whether a beam is formed based on downlink channel information and whether the beam is formed based on uplink channel information corresponding to an uplink Sounding Reference Signal (SRS).”
Heath teaches the first of the alternative limitations “whether a beam is formed based on downlink channel information” (see Fig. 4, steps 405, 407, 411; see also paragraph nos. 0110, 0111, and 0113).  Heath teaches that a BS transmits a beamformed dedicated pilot signal to the MS so that the MS can estimate an effective channel (i.e., downlink channel conditions) which is then used by the MS to perform Tx beamforming on symbols to be transmitted to the BS.  In other words, Heath effectively teaches that a controller within the BS determines that the MS should use the downlink channel conditions when the MS applies TX beamforming since the BS transmits a beamformed dedicated pilot signal to the MS as evidenced by Fig. 4, step 405.
Heath also appears to implicitly teach the second of the alternative limitations “whether the beam is formed based on uplink channel information corresponding to an uplink Sounding Reference Signal (SRS)” (see Fig. 6, and in particular, steps 601 (MS transmits an uplink sounding signal to the base station – the transmission of the uplink sounding signal must have been prompted by the base station) and 613 (MS determines TX beamforming vector using control information received from the base station – the control information is based on the uplink sounding signal, see paragraph no. 0133)).
Lin teaches more clearly the second of the alternative limitations “whether the beam is formed based on uplink channel information corresponding to an uplink Sounding Reference Signal (SRS)” (see paragraph no. 0004, “the eNobeB can perform codebook based uplink beamforming … to be used for the UE based on CSI measured by SRS, such that the UE can perform close-loop SU/MU-MIMO in UL transmission”; based on this disclosure, Lin teaches that the SRS transmission by the UE is prompted by the base station and the resulting uplink channel information is then transmitted back to the UE such that the UE can perform uplink beamforming for uplink transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Tavildar by incorporating the teachings of Heath and Lin to improve the beamforming of the uplink signals by taking into account the downlink channel conditions and the uplink channel conditions which are deemed well known in the art.  Furthermore, such a modification would enable MIMO communication without interference between mobile stations, as suggested by Heath in paragraph no. 0135 and also improve the quality of the communications between the UE and base station by taking into account the conditions of the downlink and the uplink channels.
Regarding independent claim 13, this claim is merely a system claim which combines claims 1 and 12 and hence, the above rejection of claims 1 and 12 applies with equal force to this independent claim.

Response to Arguments
As an initial matter, the 112 rejections in the last office action have been withdrawn in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1, 6, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

                                                                                                                                                                                                   
                                                                                                                                                                                                        /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414